DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s amendment dated 11/02/2021, claims 1-20 were previously cancelled, claims 21-40 were previously amended, no claims were cancelled, no claims were newly introduced. Accordingly claims 21-40 are currently pending in the application.
The nonstatutory double patenting rejection stated in previous office action dated 8/10/2021 has been overcome by the approval of the terminal disclaimer filed on 11/02/2021.
Allowable Subject Matter
Claims 21-40 are allowed over prior art of record.
Most relevant prior art of record is Norris et al. (US 20150373477 Al) hereinafter Norris in view of Kim et al. (US 20090122995 Al) hereinafter Kim.
Regarding claim 21, Norris as modified by Kim teaches all the limitations of claim 21 except the limitations: and alerting the user that the voice of the person originates in the physical environment and not from the virtual images by displaying a visual alert with the display of the WED.
The following is the reason for allowance of claim 21:
Norris alone or in combination with any other prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the device further comprises alerting the user that the voice of the person originates in the physical environment and not from the virtual images by displaying a visual alert with the display of the WED,
Therefore the claim is allowed for the limitations above in combination with all the other limitations of the claim.
Regarding claims 22-27, claims are allowed for their dependency on would be allowed claim 21.

Regarding claims 29-35, claims are allowed for their dependency on allowed claim 28.
Regarding claim 36, claim is allowed for being the device comprising at least the same elements and performing at least the same functions performed by the method of allowed claim 21 (see reasons for allowance of claim 21 above).
Regarding claims 37-40, claims are allowed for their dependency on would be allowed claim 36.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953. The examiner can normally be reached M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/AMMAR T HAMID/Examiner, Art Unit 2654